Winslow Green Mutual Funds winslow green growth fund Investor Shares (Ticker: WGGFX) Institutional Shares (Ticker: WGGIX) Supplement dated January 30, 2012 to Summary Prospectus dated April 29, 2011 Effective February 1, 2012, Elizabeth Levy will no longer be a portfolio manager for the Fund.Effective October1, 2011, Jackson Robinson was replaced as a portfolio manager by the individuals named below, although he continues to serve as a senior member of the Fund’s investment team.Page3 of the Summary Prospectus is updated as follows: Portfolio Managers Karina Funk, CFA, Portfolio Manager since October 1, 2011 David Powell, CFA, Portfolio Manager since October 1, 2011 Please retain this Supplement with the Summary Prospectus.
